DETAILED ACTION
This action is responsive to RCE filed on January 13, 2022.
Claims 1-2, 4-5, 14-15, 17-18, 22-23, 25-26, 33-34 and 36-37 have been amended. Claims 3, 16, 24 and 35 have been canceled. Claims 6-13, 19-21, 27-32 and 38-39 have been previously canceled.
Claims 4-5, 17-18, 25-26, 34 and 36-37 have been amended as per Examiner’s amendments.
Claims 1-2, 4-5, 14-15, 17-18, 22-23, 25-26, 33-34 and 36-37 have been examined. Claims 1-2, 4-5, 14-15, 17-18, 22-23, 25-26, 33-34 and 36-37 (Renumbered to claims 1-16) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.

Response to amendments
The rejection of claims 14-18 and 33-37 under 35 U.S.C. 101 is withdrawn in view of applicant’s amendments.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone and email communication by Mr. Ronald R. Demsher (Reg. No. 42,478) on February 03, 2022.

The application has been amended as follows: 

IN THE CLAIMS

1.	(Previously presented) A property management method, comprising steps of:
providing a projectable space instance for modeling a home system, wherein the projectable space instance for modeling the home system contains a plurality of unified matters, the plurality of unified matters are produced after a plurality of original matters obtained from different information sources being unified by at least one Matterizer, wherein at least a portion of the plurality of unified matters constitute a 
allowing a projector to parse the projectable space instance when the projectable space instance is acquired by a machine, wherein after the projectable space instance is parsed, a projected home system corresponding to the home system is created, so that the projected home system is operable by a user.

2.	(Previously presented) The property management method according to claim 1, wherein the projectable space instance is acquired by the machine through a uniform resource identifier (URI) and/or a login process of the user; or
the projector is loaded into an engine that provides a compatible environment to execute the projector; or 
the projectable space instance is an object, an extensible markup language document, or an instance which is instantiated with a structured language or a structured protocol; or 
the plurality of unified matters are allowed to be added to or removed from an additional projectable space instance, wherein a deliverable workspace is modelled by the additional projectable space instance.



4.	(Currently amended) The property management method according to claim 1, wherein the plurality of original matters obtained from different information sources being unified by at least one Matterizer comprising:
the Matterizer reorganizes an original matter attribute and a link of an original matter with a unified data model, and thus models the original matter into [[the]] a unified matter, wherein a unified matter attribute  includes a type of the original matter and a link indicating where the original matter is located.

5.	(Currently amended) The property management method according to claim 4, wherein the user operates the workspace creator through the cloud desktop; and 
a deliverable workspace is created by the user through the workspace creator; or 
wherein  the unified matter[[s]] is added to the home system and/or the deliverable workspace through the at least one Matterizer.

6-13	(Canceled)



15.	(Previously presented) The property management system according to claim 14, wherein the projectable space instance is acquired by the machine through a uniform resource identifier (URI) and/or a login process of the user; or 

the plurality of unified matters are allowed to be added to or removed from an additional projectable space instance, wherein a deliverable workspace is modelled by the additional projectable space instance.

16.	(Canceled).

17.	(Currently amended) The property management system according to claim 14, wherein the plurality of original matters obtained from different information sources being unified by at least one Matterizer comprising:
the Matterizer reorganizes an original matter attribute and a link of an original matter with a unified data model, and thus models the original matter into [[the]] a unified matter, wherein a unified matter attribute  includes a type of the original matter and a link indicating where the original matter is located.

18.	(Currently amended) The property management system according to claim 17, wherein the user operates the workspace creator through the cloud desktop; and 

wherein  the unified matter[[s]] is added to the home system and/or the deliverable workspace through the at least one Matterizer.

19-21.	(Canceled)

22.	(Previously presented) A property management method, comprising steps of:
acquiring a projectable space instance for modeling a home system, wherein the projectable space instance for modeling the home system contains a plurality of unified matters, the plurality of unified matters are produced after a plurality of original matters obtained from different information sources being unified by at least one Matterizer, wherein at least a portion of the plurality of unified matters constitute a cloud desktop, a workspace creator, a service manager and/or a relationship manager, the plurality of unified matters including at least one unified tool obtained by modeling at least one original tool; and
allowing a projector to parse the projectable space instance, wherein after the projectable space instance is parsed, a projected home system corresponding to the home system is created, so that the projected home system is operable.

23.	(Previously presented) The property management method according to claim 22, wherein the projectable space instance is acquired by a machine through a uniform resource identifier (URI) and/or a login process of a user; and/or 
the projectable space instance is an object, an extensible markup language document, or an instance which is instantiated with a structured language or a structured protocol; and/or 
the projector is loaded into an engine that provides a compatible environment to execute the projector; or 
the plurality of unified matters are allowed to be added to or removed from [[the]]an additional projectable space instance, wherein a deliverable workspace is modelled by the additional projectable space instance.

24.	(Canceled).

25.	(Currently amended) The property management method according to claim 22, wherein the plurality of original matters obtained from different information sources being unified by at least one Matterizer comprising:
the Matterizer reorganizes an original matter attribute and a link of an original matter with a unified data model, and thus models the original matter into [[the]] a unified matter, wherein a unified matter   includes a type of the original matter and a link indicating where the original matter is located.

26.	(Currently amended) The property management method according to claim 25, wherein a user operates the workspace creator through the cloud desktop; and 
a deliverable workspace is created by a user through the workspace creator; or
wherein  the unified matter[[s]] is added to the home system and/or the deliverable workspace through the at least one Matterizer.

27-32.	(Canceled)

33.	(Previously presented) A machine comprising an electronic device having computational capability and associated storage media, wherein a projector is loaded into the machine, and a projectable space instance for modeling a home system is acquired by the machine, wherein the projectable space instance for modeling the home system contains a plurality of unified matters, the plurality of unified matters are produced after a plurality of original matters obtained from different information sources being unified by at least one Matterizer, wherein at least a portion of the plurality of unified matters constitute a cloud desktop, a workspace 

34.	(Currently amended) The machine according to claim 33, wherein the projectable space instance is acquired by the machine through a uniform resource identifier (URI) and/or a login process of [[the]] a user; and/or
the projectable space instance is an object, an extensible markup language document, or an instance which is instantiated with a structured language or a structured protocol; and/or 
the projector is loaded into an engine that provides a compatible environment to execute the projector; or 
the plurality of unified matters are allowed to be added to or removed from an additional projectable space instance, wherein a deliverable workspace is modelled by the additional projectable space instance.

35.	(Canceled) 

Currently amended) The machine according to claim 33, wherein the plurality of original matters obtained from different information sources being unified by at least one Matterizer comprising:
the Matterizer reorganizes an original matter attribute and a link of an original matter with a unified data model, and thus models the original matter into [[the]] a unified matter, wherein a unified matter attribute  includes a type of the original matter and a link indicating where the original matter is located.

37.	(Currently amended) The machine according to claim 36, wherein 
the user operates the workspace creator through the cloud desktop; and 
a deliverable workspace is created by the user through the workspace creator; or 
wherein  the unified matter[[s]] is added to the home system and/or a deliverable workspace through the at least one Matterizer.

38-39	(Canceled)

END OF AMENDMENTS


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 14, 22 and 33 (Renumbered to claims 1, 5, 9 and 13) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:   	In claims 1, 14, 22 and 33:
    	“providing a projectable space instance for modeling a home system, wherein the projectable space instance for modeling the home system contains a plurality of unified matters, the plurality of unified matters are produced after a plurality of original matters obtained from different information sources being unified by at least one Matterizer, wherein at least a portion of the plurality of unified matters constitute a cloud desktop, a workspace creator, a service manager and/or a relationship manager, the plurality of unified matters including at least one unified tool obtained by modeling at least one original tool;”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Giles (US Pat. No. 8,543,926) – Managing Item Access in a Collaborative Workspace; Boss et al. (US Pub. No. 2012/0096408) – System and Method for Establishing a Collaborative Workspace; Andersen et al. (US Pub. No. 2008/0133501) – Collaborative Workspace Context Information Filtering; Schachtel et al. (US Pub. No. 2014/0237375) – Web-Based Operating System Framework; Hurst et al. (US Pub. No. 2014/0024348) – System, Method, Apparatus, and Computer Program Product for Providing Mobile Device Support Services and Mamou et al. (US Pub. No. 2006/0069717) – Security Service for a Services Oriented Architecture in a Data Integration Platform. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Giles (US Pat. No. 8,543,926)  	Giles set forth a method for managing item access in a collaborative workspace. A user interacts with the collaborative workspace through a workspace user interface presentation. The approach entails presenting an item user interface presentation to the user without losing a context associated with the workspace user interface presentation. The user can enter searching and filtering selections into the item user interface presentation to narrow an initial set of items provided by that presentation. Upon locating a desired item, the user can add it to the collaborative workspace using a drag-and-drop operation or other technique. However, Giles does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 14, 22 and 33.  

Boss et al. (US Pub. No. 2012/0096408)  	Boss establishes a collaborative workspace for one or more users based on a predefined context. There is a collaborative workspace tool that includes a user input component configured to receive one or more user inputs when selecting collaborative workspace content from a plurality of pre-arranged resources displayed on a user interface to include in a collaborative workspace. The collaborative workspace tool further includes a preserving component configured to gather information relating to the selected workspace content, build a workspace object to preserve the selected workspace content and save the workspace object; and a rendering component to build the collaborative workspace on a user device when the workspace object is opened from the user device. However, Boss does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 14, 22 and 33.   

   	Andersen et al. (US Pub. No. 2008/0133501)  	Andersen set forth an architecture that provides real-time opportunistic access to data that is relevant and/or related user activities. Ways are disclosed to use information of a single workspace to structure automatic searches into a number of data stores in order to opportunistically extract relevant information therefrom. An email client can use workspace content to train a filter for identifying new messages deemed relevant or related to the content and topics of the workspace, a system can be provided to use the content of a single web site as contextual data for providing auto-generated links to other sites within the corporate enterprise, a collaborative application can natively 

   	Schachtel et al. (US Pub. No. 2014/0237375)  	Schachtel describes computer-implemented methods, software, and systems for providing a web-based operating system framework for client devices. However, Schachtel does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 14, 22 and 33.

   	Hurst et al. (US Pub. No. 2014/0024348)  	Hurst set forth a method for providing mobile device support services. The method may include monitoring a mobile device status. The method may additionally include performing device diagnostics based at least in part on captured deice status data to identify potential faults that may affect mobile device functionality. However, Hurst does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 14, 22 and 33.

   	Mamou et al. (US Pub. No. 2006/0069717)  	Mamou set forth a security service is deployed as a service in a services oriented 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192